Citation Nr: 0430790	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  03-06 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim for a left knee 
disability.

2.  Whether new and material evidence has been received to 
reopen the previously denied claim for the residuals of a 
right ankle injury.

3.  Whether new and material evidence has been received to 
reopen the previously denied claim for hearing loss.

4.  Whether new and material evidence has been received to 
reopen the previously denied claim for a left leg disability.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for vertigo.

7.  Entitlement to a compensable disability evaluation for 
ureteral calculi.

8.  Entitlement to a temporary total evaluation due to 
treatment for the service-connected kidney condition, 
requiring convalescence under 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to July 
1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The veteran testified from the North Little Rock, Arkansas RO 
in July 2004 before the undersigned Veterans Law Judge, 
appearing via video teleconference from Washington, D.C., who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002) and who will 
participate in this decision.  A copy of the hearing 
transcript issued following the hearing is of record.

During the hearing, the issue of loss of use of a creative 
organ was raised.  This issue is referred to the RO for 
appropriate action.

The issue of an evaluation greater than 30 percent for the 
veteran's service-connected kidney condition (to include 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1)), 
and entitlement to a temporary total evaluation due to 
treatment for the service-connected kidney condition, 
requiring convalescence under 38 C.F.R. § 4.30 addressed in 
the REMAND portion of the decision below are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  VA will notify the veteran if further action is 
required on his part.


FINDINGS OF FACT

1.  At a July 2004 hearing before the undersigned Veterans 
Law Judge, and prior to the promulgation of a decision in the 
appeal, the veteran withdrew his appeal concerning the issues 
of whether new and material evidence had been received to 
reopen the previously denied claims for service connection 
for a left knee disability, residuals of a right ankle 
injury, hearing loss, and a left leg disability; and service 
connection for tinnitus and vertigo. 

2.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
regarding a compensable disability evaluation for ureteral 
calculi.    

3.  The service-connected ureteral calculi is currently 
manifested by recurrent stone formation requiring invasive or 
non-invasive procedures more than two times per year.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met concerning the issues of the 
submission of new and material evidence to reopen the 
previously denied claims for service connection for a left 
knee disability, the residuals of a right ankle injury, 
hearing loss, and a left leg condition; and for service 
connection for tinnitus and vertigo.  38 U.S.C.A. 
§ 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b),(c) 
(2004).

2.  The criteria for a disability evaluation of 30 percent 
for the service-connected ureteral calculi is met.  
38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.102, 3.159, 4.1, 4.3, 4.7, 4.115b, Diagnostic 
Code 7510 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I  Withdrawal

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 
38, United States Code, are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board.  Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.

In addition, a Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  
38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by 
the appellant or by his or her authorized representative, 
except that a representative may not withdraw a Substantive 
Appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

Concerning the issues of whether new and material evidence 
had been received to reopen the previously denied claims for 
service connection for a left knee disability, residuals of a 
right ankle injury, hearing loss, and a left leg condition, 
and entitlement to service connection for tinnitus and 
vertigo, the veteran submitted a VA Form 9 in February 2003 
perfecting his appeal as to all eight issues identified in 
the February 2003 statement of the case.

In July 2004, he provided testimony before the undersigned 
Veterans Law Judge.  At this time he clarified his wishes 
with regard to his appeal, stating specifically that he 
wished to withdraw the issues of whether new and material 
evidence had been received to reopen the previously denied 
claims for a left knee disability, residuals of a right ankle 
injury, hearing loss, and a left leg condition, and 
entitlement to service connection for tinnitus and vertigo.  
The transcript has been reduced to writing and is of record.  
See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993) (holding 
that testimony at a hearing, once reduced to writing, can be 
construed as an NOD).  His testimony confirmed his written 
statement indicating the same.  The statement was signed in 
July 2004 and faxed by the RO to the Board in the same month.  

As the appellant has withdrawn his appeal as to the issues of 
whether new and material evidence has been received to reopen 
the previously denied claims for service connection for a 
left knee disability, residuals of a right ankle injury, 
hearing loss, and a left leg condition; and entitlement to 
service connection for tinnitus and vertigo, there remain no 
allegations of errors of fact or law for appellate 
consideration concerning these issues.  The Board therefore 
has no jurisdiction to review the issues.

Accordingly, these issues are dismissed.


II.  Increased Evaluation

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).

The Board notes that the June 2001 VCAA letter the RO sent to 
the veteran approached this claim as one involving a reopened 
claim for an increased evaluation for the service-connected 
kidney condition.  The VCAA letter did not notify the veteran 
of the specific type of evidence required to establish a 
claim for an increased evaluation for his kidney condition.  
Moreover, the Board notes that the RO did not obtain all VA 
treatment records of which it had notice.  The veteran 
submitted additional VA treatment records, which the Board 
received in August 2004, subsequent to a July 2004 waiver of 
review by the agency of original jurisdiction provided by the 
veteran at his hearing.  

Further, the only current VA examination of record was 
conducted in July 2001, prior to emergency treatment required 
for his service-connected kidney condition and several 
subsequent surgical operations the veteran underwent, 
beginning in August 2001.  Nonetheless, in view of the fact 
that the Board finds that it may grant entitlement to a 30 
percent evaluation under Diagnostic Code 7510-which is the 
maximum evaluation afforded by the diagnostic code-for the 
service-connected ureteral calculi, despite the procedural 
and evidentiary defects in this case.  Furthermore, as the 
Board is remanding for further development consideration of 
an evaluation greater than 30 percent, under other diagnostic 
codes; consideration of entitlement to an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1); and entitlement to 
a temporary total evaluation due to treatment for the 
service-connected kidney condition, requiring convalescence 
under 38 C.F.R. § 4.30, the Board hold that any defect in 
complying with the duty to notify and the duty to assist is 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(holding that strict adherence to legal requirements does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case because such adherence would impose 
additional burdens on the VA with no benefit flowing to the 
veteran); see also 38 C.F.R. § 20.1102 (2004) (harmless 
error).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The veteran was initially service-connected for a ureteral 
calculi in a November 1973 rating decision, based on medical 
evidence showing treatment for a kidney infection during 
active service with subsequent complaints of right-sided 
pain.  A report of VA examination conducted in October 1973 
reflected a history of VA treatment for flank pain.  He 
reported he was told he had two kidney stones.  The stones 
passed spontaneously, and he turned them into the urology 
department for analysis.  The physician recorded a history of 
ureteral calculi with spontaneous passage and a questionable 
history of urinary tract infection, and recommended further 
urological evaluation.  A noncompensable evaluation was 
assigned, effective from May 22, 1973, which was the date his 
claim was received.

In September 1999, the veteran underwent further examination 
for his kidney condition.  The examination report shows a 
history of passing right ureteral stones in 1971 and in 1993.  
The veteran complained of some urinary urgency occurring 
several months prior to the examination, but no hematuria.  
He was taking no prescribed medication for his condition.  
The examiner observed the veteran to present within normal 
limits on genitourinary examination and recorded an 
impression of recurrent right ureteral lithiasis.

In July 2001, pursuant to the current claim for an increased 
evaluation, the veteran again underwent further examination 
for his kidney condition.  The report reflects a history of 
passing kidney stones in 1972, 1993, and 1999.  The veteran 
complained of left flank pain since April 2001, but stated 
that he had not yet been medically evaluated.  The examiner 
found no costovertebral angle tenderness to palpation and 
recorded an otherwise negative genitourinary examination.  
Results of X-rays taken in conjunction with the examination 
reveal a one centimeter oblong calcification just lateral to 
the right transverse process of L3.  The radiologist recorded 
an impression of possible right mid ureteral stone.  The 
examiner diagnosed recurrent ureteral calculi.

However, the examiner did not indicate that the claims file 
was reviewed in conjunction with the examination.  In 
addition, results of an ultrasonography of the kidney, 
conducted subsequently in August 2001, reflect findings of 
moderate right hydronephrosis with absence of left 
hydronephrosis suggestive of acute obstruction of the right 
ureter.  The results note that the patient was sent to the 
emergency room for further work up.

Notwithstanding, the RO has confirmed and continued the 
noncompensable evaluation awarded the veteran's ureteral 
calculi to the present.

The veteran has appealed the noncompensable evaluation 
assigned his service-connected kidney condition contending 
that a higher evaluation is warranted therefor.  He has 
stated, and testified before the undersigned Veterans Law 
Judge, that his service-connected kidney condition has 
required several procedures beginning as early as October 
2001 and lasting to the present time including, but not 
limited to, the placement of a stent from October 2001 
through March 2002, when he insisted it be removed; kidney 
ultrasound biopsy (KUB) procedures and intravenous procedures 
(IVP) to diagnose the extent of his condition with resultant 
findings of additional stones, one being large enough to 
require emergency treatment; and two extracorporeal shock 
waive lithotripsy procedures (ESWL).  

The noncompensable evaluation assigned the veteran's kidney 
disability was accorded under Diagnostic Code 7510, for 
ureteral calculi evaluated as ureterolithiasis that was 
essentially asymptomatic.  Under the criteria, this condition 
is to be rated as hydronephrosis, except for recurrent stone 
formation requiring one or more of the following:  1.  diet 
therapy, 2.  drug therapy, 3.  invasive or non-invasive 
procedures more than two time/year.  Hydronephrosis, under 
Diagnostic Code 7509, is evaluated as 10 percent disabling 
with only an occasional attack of colic, not infected and not 
requiring catheter drainage, 20 percent disabling with 
frequent attacks of colic, requiring catheter drainage, and 
30 percent disabling with frequent attacks of colic with 
infection (pyonephrosis), kidney function impaired.  
Hydronephrosis that is considered severe is to be rated as 
renal dysfunction.

In the present case, the Board finds that the medical 
evidence supports an evaluation of 30 percent under 
Diagnostic Code 7510 for ureteral calculi evaluated as 
ureterolithiasis requiring invasive or non-invasive 
procedures more than two times per year.  VA treatment 
records obtained by the RO and submitted by the veteran 
clearly document that the veteran underwent cystoscopy under 
anesthesia with right retrograde and right ureteral stent 
placement in October 2001.  It is noted that the stent was 
repositioned in February 2002 and was not fully removed until 
March 2002.  It is difficult to imagine what could be more 
invasive than a stent remaining in place for longer than five 
months.  These records show that medication was accordingly 
prescribed to prevent bladder spasming.

Finding that placement of a stent certainly constitutes a 
form of invasive procedure, the Board then considers what 
other procedures the veteran underwent since he filed his 
claim for increase in May 2001.

The October 2001 operation report notes a history of KUB and 
ultrasound having been conducted in August 2001, which 
resulted in the detection of an 8 millimeter stone descending 
from the right renal pelvis into the right upper ureter.  
Subsequent to stent placement, the veteran was also scheduled 
for follow up with IVP and consultation as to the best option 
to treat the stone.  It was noted that if ESWL was employed, 
it could take multiple treatments to fragment the stone.  
There were two other surgical options:  ureteroscopy with 
Holmium laser lithotripsy and open ureteral lithotomy to 
extract the stone.

Review of treatment records submitted by the veteran and 
received in July 2004 reflect that documentation of the 
following procedures:  ESWL involving 3000 shocks at a 
maximum of 24 KV with apparent good pulverization on November 
6, 2001.  KUB was scheduled for the following morning.  
Another ESWL procedure was completed on November 7, 2001, 
again involving 3000 shocks but at a maximum of 25 KV with 
decent fragmentation.  In February 2002, the veteran 
underwent right ureteroscopy with Holmium laser lithotripsy 
and, as noted above, the stent was repositioned.  In March 
2002, the veteran was noted to have a small amount of 
residual fragments remaining.  It was considered prudent to 
leave the stent in place for another three to four weeks, but 
the veteran refused and requested it be removed.  It was 
removed.  A May 2002 entry references a recent IVP with 
findings of two, four to five millimeter nonobstructing 
stones in the proximal right ureter with two mild strictures 
within the right ureter.  Another IVP was scheduled.  A July 
2002 entry notes the veteran was prescribed 
hydrochlorothiazide and Percocet for pain from the stone.  He 
was further counseled to increase his citric consumption and 
maintain an high urine volume output.  An April 2003 entry 
reflects that stones are still present, and scheduled a KUB, 
which the veteran underwent in October 2003.  

After careful review of the record, including VA treatment 
records obtained by the RO and submitted by the veteran, the 
Board finds the medical evidence establishes that the veteran 
has undergone, at minimum, fifteen procedures-noninvasive 
and invasive-occurring from at least the time of the 
veteran's claim in May 2001 to the present.  Moreover, these 
records show that the veteran was prescribed medication for 
his kidney condition and counseled as to his diet.  Noting 
that these records are not complete, the Board finds this 
clearly meets the criteria for a 30 percent evaluation under 
Diagnostic Code 7510.  The Board further notes that the 
medical evidence demonstrates, equally, that this treatment 
has not resulted in complete control of the veteran's 
symptoms. 

This is the highest evaluation afforded under this diagnostic 
code.  The Board has considered whether a higher evaluation 
may be afforded under another diagnostic code, but, for 
reasons explained below, the Board finds that remand for 
further development is required prior to adjudication of this 
issue.  Similarly, the Board will remand for further 
development consideration of an extraschedular evaluation 
under 38 C.F.R. § 3.321(1)(b).

After consideration of the evidence, the Board finds that the 
criteria for a 30 percent evaluation for the veteran's 
ureteral calculi, evaluated as ureterolithiasis, are met.  
38 C.F.R. § 3.102, 4.115b, Diagnostic Code 7510 (2004).


ORDER

A 30 percent disability rating for ureteral calculi is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.  


REMAND

As noted above, the issue of an evaluation greater than 30 
percent for the veteran's service-connected kidney condition, 
to include extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) requires further development.  The veteran also 
seeks entitlement to a temporary total evaluation due to 
treatment for the service-connected kidney condition, 
requiring convalescence under 38 C.F.R. § 4.30.

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.

First as noted above, the veteran submitted additional 
medical evidence to the Board directly subsequent to his July 
2004 hearing.  A waiver of review of the evidence by the 
agency of original jurisdiction was not received with this 
evidence.  

The evidence consists of additional VA treatment records, by 
which the Board was able to grant the veteran's claim, in 
part, as demonstrated in the decision above.  

Notwithstanding, in the matter of the other issues that are 
the subject of this remand, applicable VA regulations require 
that pertinent evidence submitted by the appellant must be 
referred to the agency of original jurisdiction for review 
and preparation of a supplemental statement of the case 
unless this procedural right is waived in writing by the 
appellant. 38 C.F.R. §§ 19.37, 20.1304(c) (2004); Disabled 
Veterans of America v. Secretary of Veterans Affairs (DAV v. 
Sec'y of VA), 327 F.3d 1339 (Fed. Cir. 2003).  As explained 
above, review of the claims folder does not indicate that any 
such waiver has been received.  Therefore, remand is required 
for the RO to initially consider this new evidence and, if 
the remaining claims are denied, issue a supplemental 
statement of the case.

Second, the veteran testified that he received VA treatment 
for his kidney condition.  As noted above, the entirety of 
these records has not been obtained.  These records are of 
crucial importance in being able to accurately evaluate the 
veteran's service-connected kidney condition, as well as his 
entitlement to a temporary total evaluation under 38 C.F.R. 
§ 4.30 due to treatment for the service-connected kidney 
condition.

Concerning the latter, the Board further observes that a 
letter from the treating physician, dated in February 2002, 
is of record.  This letter indicates that the veteran is due 
to have right ureteroscopy in February 2002 after which he is 
expected to require only 2 weeks for full recuperation.  The 
veteran testified, and the record reflects, that this was not 
the only procedure the veteran required to treat his kidney 
condition.  In August 2001, he was referred to emergency.  In 
October 2001, he underwent a surgical procedure that required 
placement of a stent.  In November 2001, he underwent 
additional ESWL procedures.  In February 2002, he underwent 
the operation described in the letter, with replacement of 
the stent.  In March 2002, the stent was removed.  The 
veteran argues that the constant placement of the stent 
alone, from October 2001 through March 2002, is sufficient 
grounds to award the paragraph 38 C.F.R. § 4.30 benefits.  
The Board, however, lacks the ability to make this medical 
determination and therefore requests that the RO obtain an 
opinion from the veteran's treating physician or, in the 
alternative, a VA examiner of the appropriate specialty, to 
comment upon the veteran's individual requirement for 
convalescence under the circumstances of his particular 
medical needs and multitude of ongoing medical procedures 
during this time period.

Third, the Board notes that the RO has not yet had an 
opportunity to determine whether the veteran's kidney 
condition warrants a higher evaluation under other diagnostic 
codes afforded by the schedular criteria.  Moreover, in light 
of the fact that the Board has, in this decision, granted a 
30 percent evaluation-the highest evaluation afforded by the 
current Diagnostic Code, 7510, the RO must also consider 
whether an extraschedular evaluation is appropriate under 
3.321(b)(1).  

Fourth, the most recent examination report, conducted in July 
2001, was conducted absent review of the entire claims file.  
Given the absence of VA medical records and, of particular 
import, the determination that the veteran's condition was so 
severe that emergency treatment was required as early as 
August 2001, it is the Board's judgment that there is a duty 
to provide the veteran with another VA examination.  The 
Board thus finds it would be helpful to proffer the veteran 
current examinations to include appropriate clinical testing 
and review of the claims file-to include all non-VA and VA 
treatment records-in totality.  See 38 C.F.R. § 3.159(c)(4) 
(2004).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must inform the appellant: (1) 
of the notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
claim for entitlement to an evaluation 
greater than 30 percent for his service-
connected kidney condition, to include 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1), and entitlement to a 
temporary total evaluation due to 
treatment for the service-connected 
kidney condition, requiring convalescence 
under 38 C.F.R. § 4.30; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the appellant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the 
remaining issues on appeal.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who treated him for his 
service-connected kidney condition from 
May 2000 to the present.  The RO should 
procure duly executed authorization for 
the release of private medical records.  

Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers that are 
not already of record.  In particular, 
the RO should request any and all 
outpatient and inpatient treatment 
records, to include any and all clinical 
medical records, of treatment accorded 
him by Meredith Lightfoot, M.D., of 
Dallas, Texas.  In addition, the RO 
should request any and all outpatient and 
inpatient treatment records, to include 
any and all clinical medical records 
accorded him by the VA Medical Center 
(VAMC) in North Little Rock, Arkansas and 
Memphis, Tennessee, and any other VAMC 
the veteran may identify, that are not 
already of record.

4.  The RO should request that Dr. 
Lightfoot, or the veteran's treating VA 
physician if Dr. Lightfoot is 
unavailable, proffer an opinion as to the 
veteran's individual requirement for 
convalescence within the meaning of 
38 C.F.R. § 4.30 under the circumstances 
of his particular medical needs and 
multitude of ongoing medical procedures 
from the time the initial stent was 
placed in October 2001 to the time it was 
removed in March 2002.

In the alternative, during the requested 
VA examination, below, the examiner 
should be requested to offer an opinion 
as to the veteran's individual 
requirement for convalescence within the 
meaning of 38 C.F.R. § 4.30 under the 
circumstances of his particular medical 
needs and multitude of ongoing medical 
procedures from the time the initial 
stent was placed in October 2001 to the 
time it was removed in March 2002, 
following review of the entire medical 
record to include all newly obtained VA 
and non-VA treatment records.

5.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
examination(s) by the appropriate 
specialists, to determine the nature and 
extent of disability caused by his 
service-connected kidney condition.  All 
indicated tests and studies should be 
performed.  The claims folder, including 
all newly obtained evidence, must be sent 
to the examiner(s) for review.  The 
examiner(s) should address the following 
matters:

?	Summarize the medical history, 
including the onset and course, 
of his service-connected kidney 
condition.
?	Describe any current symptoms and 
manifestations attributed to his 
service-connected kidney 
condition.
?	Complete any diagnostic and 
clinical tests and provide 
diagnoses for any and all kidney 
pathology identified.

As requested above, if Dr. Lightfoot and 
the veteran's treating physician are 
unable to do so, the examiner should be 
requested to offer an opinion as to the 
veteran's individual requirement for 
convalescence within the meaning of 
38 C.F.R. § 4.30 under the circumstances 
of his particular medical needs and 
multitude of ongoing medical procedures 
from the time the initial stent was 
placed in October 2001 to the time it was 
removed in March 2002, following review 
of the entire medical record to include 
all newly obtained VA and non-VA 
treatment records.

6.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for 
entitlement to an evaluation greater than 
30 percent for his service-connected 
kidney condition; entitlement to a 
temporary total evaluation due to 
treatment for the service-connected 
kidney condition, requiring convalescence 
under 38 C.F.R. § 4.30; and referral for 
consideration of extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  
If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky, supra.  The veteran is reminded that it is his 
responsibility to appear for any and all scheduled 
examinations and that failure to do so could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2004).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A.  BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



